Case 4:19-mc-02440 Document 1-1 Filed on 08/20/19 in TXSD Page 1 of 1

AO 240A (Rev. 01/09) Order to Proceed Without Prepaying Fees or Costs

 

UNITED STATES DISTRICT COURT
for the
Southern District of Texas [-]

 

 

THE PARK ON MEMORIAL )
Plaintiff )
v. ) Civil Action No. c ,
STEPHANIE PRYOR ) Y / Wi YU CO
Defendant ) ‘ / Y, C »

ORDER TO PROCEED WITHOUT PREPAYING FEES OR COSTS

IT IS ORDERED: The plaintiff's application under 28 U.S.C. § 1915 to proceed without prepaying fees or
costs is:

(J Granted:

The clerk is ordered to file the complaint and issue a summons. The United States marshal is ordered to serve
the summons with a copy of the complaint and this order on the defendant(s). The United States will advance
the costs of service. Prisoner plaintiffs are responsible for full payment of the filing fee.

C1 Granted Conditionally:

The clerk is ordered to file the complaint. Upon receipt of the completed summons and USM-285 form for each
defendant, the clerk will issue a summons. If the completed summons and USM-285 forms are not submitted as
directed, the complaint may be dismissed. The United States marshal is ordered to serve the completed summons
with a copy of the complaint and this order on the defendant(s). The United States will advance the costs of
service. Prisoner plaintiffs are responsible for full payment of the filing fee.

C Denied:

This application is denied for these reasons:

Date:

 

Judge’s signature

 

Printed name and title
